           Case 1:20-cr-00055-TFH Document 8 Filed 02/27/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                   Holding a Criminal Term

                          Grand Jury Sworn in on December 6, 2019

UNITED STATES OF AMERICA                            CRIMINAL NO.

                                                    MAGISTRATE NO. 2O-MJ-035

JACOB KYLE JORDAN,                                  VIOLATIONS:
                                                    21 U.S.C. $ 841(a)(1) and
                      Defendant.                    $ 8al@)(l)(A)(viii)
                                                    (Unlawful Possession with Intent to
                                                    Distribute Five Hundred Grams or More
                                                    of a Mixture and Substance Containing a
                                                    Detectable Amount of Methamphetamine)
                                                    18 u.s.c. $ e2a(c)(1)
                                                    (Using, Carrying and Possessing a
                                                    Firearm During a Drug Trafficking
                                                    Offense)

                                                    FORFEITURE:        18 U.S.C. $ 924(d),
                                                    2l   U.S.C. $ 8s3(p) and 28 U.S.C. $ 2461(c)

                                      INDIC'I'MIiNl'
       The Grand Jury charges that:

                                         COUNT    ONF],


       On or about February 25, 2020, within the District of Columbia, JACOB KYLE

JORDAN, did unlawfully, knowingly, and intentionally possess with intent to dist bute   a   mixture

and substance containing a detectable amount of Methamphetamine, its salts, isomers, and salts   of

its isomers, a Schedule II controlled substance, and the amount of said mixture and substarce was

five hundred grams or more.

       (Unlawful Possession with Intent to Distribute Five Hundred Grams or More of a
       Mixture and Substance Containing a Detectable Amount of Methamphetamine, in
       violation olTitle 21, United States Code, Section 8a1(a)(1) and 841 (b)( 1)(A)(viii))
             Case 1:20-cr-00055-TFH Document 8 Filed 02/27/20 Page 2 of 3



                                           COUNT TWO

        On or about February 25, 2020, within the District of Columbia, JACOB KYLE

JORDAN, did unlawfully and knowingly use, and carry during and in relation to, and possess in

firtherance of, a drug trafficking offense, for which he may be prosecuted in a court of the United

States, that is Count One of this Indictment which is incorporated herein, a firearm, that is, a Smith

and Wesson, .40 caliber semi-automatic pistol.

       (Using, Carrying, and Possessing a Firearm During a Drug Trafficking Offense, in
       violation of Title 18, United States Code, Sections 924(cX1))

                                 FORFEITURE ALLEGATION

        1.     Upon conviction of the offense alieged in Counts Two of this Indictment, the

defendant shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d)

and Title 28, United States Code, Section 2461(c), any firearms and ammunition involved in or

used in the knowing commission of this offense, including but not limited to a Smith and Wesson,

.40 caliber semi-automatic pistol and .40 caliber ammunition.

       2.      If any ofthe property described above as being subject to forfeiture,      as a result   of
any act or omission   ofthe defendant:

       (a)     cannot be located upon the exercise ofdue diligence;

       (b)     has been transferred or sold to, or deposited   with,   a   third party;

       (c)     has been placed beyond    thejurisdiction ofthe Court;

       (d)     has been substantially diminished in value; or

       (e)     has been commingled with other property that cannot be subdivided without

               dilhculty;



                                                  2
          Case 1:20-cr-00055-TFH Document 8 Filed 02/27/20 Page 3 of 3



the defendant shall forfeit to the United States any other property ofthe defendant, up to the value

of the property described above, pursuant to Title 21, United States Code, Section 853(p),        as
                                                                                         \
incorporated by Title 28, United States Code, Section   2461(c).
       (Criminal Forfeiture, pusuant to Title  18, United States Code, Section 924(d),Title 21,
       United States Code, Section 853(p), and Title 28, United States Code, Section 2461(c))

                                              A TRUE BILL:


                             2+               FOREPERSON.
-..1
 lizt"'e,rYq /4. >t4r-r.-'
          au
Attomey of the United States in
and lor the District of Columbia.




                                                 )
